Exhibit 10.4

 

FIRST AMENDMENT TO WAREHOUSING CREDIT

 

AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this “First
Amendment”) is made effective as of the 12th day of May, 2011, by and between
(i) WALKER & DUNLOP, LLC, a Delaware limited liability company (“Borrower”) and
(ii) PNC BANK, NATIONAL ASSOCIATION (“Lender”).

 

R E C I T A L S

 

WHEREAS, the Lender and the Borrower are parties to that certain Warehousing
Credit and Security Agreement, dated as of June 30, 2010 (the “Credit Facility
Agreement”), whereby upon the satisfaction of certain terms and conditions set
forth therein, the Lender agreed to make Warehousing Advances from time to time,
up to the Warehousing Credit Limit.

 

WHEREAS, the Borrower has requested, and the Lender has agreed, pursuant to the
terms hereof to modify certain terms of the Credit Facility Agreement.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this First Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.              Recitals.  The Recitals are hereby incorporated into
this First Amendment as a substantive part hereof.

 

Section 2.              Definitions.  Terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Facility Agreement.

 

Section 3.              Amendments to Credit Facility Agreement.  The Credit
Facility Agreement is hereby amended as follows:

 

(a)           The term “Applicable Daily Floating LIBO Rate” set forth in
Section 12.1 of the Credit Facility Agreement is hereby deleted and replaced
with the following:

 

“Applicable Daily Floating LIBO Rate” means, for any day, a rate per annum equal
to the Daily LIBO Rate for such day, plus two percent (2.00%).

 

(b)           Section 8.7 of the Credit Facility Agreement is hereby deleted and
replaced with the following:

 

“Section 8.7           Minimum Adjusted Tangible Net Worth.  Permit the minimum
Adjusted Tangible Net Worth of the Borrower, at the end of any Calendar Quarter
to be less than One Hundred Million Dollars ($100,000,000).”

 

(c)           Section 8.8 of the Credit Facility Agreement is hereby deleted and
replaced with the following:

 

--------------------------------------------------------------------------------


 

“Section 8.8           Maximum Indebtedness to Adjusted Tangible Net Worth. 
Permit the ratio of Borrower’s Indebtedness (excluding Indebtedness under this
Agreement) to Adjusted Tangible Net Worth of the Borrower at the end of any
Calendar Quarter to be more than 2.25:1. ”

 

(d)           Section 8.11 of the Credit Facility Agreement is hereby deleted
and replaced with the following:

 

“Section 8.11         Minimum Cash and Cash Equivalents.  Permit the sum of
Borrower’s cash and Cash Equivalents at the end of any Calendar Quarter to be
less than Ten Million Dollars ($10,000,000).”

 

Section 4.              Ratification, No Novation, Effect of Modifications. 
Except as may be amended or modified hereby, the terms of the Credit Facility
Agreement are hereby ratified, affirmed and confirmed and shall otherwise remain
in full force and effect.  Nothing in this First Amendment shall be construed to
extinguish, release, or discharge or constitute, create or effect a novation of,
or an agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of the Borrower or any other party under the
provisions of the Credit Facility Agreement or any of the other Loan Documents,
unless specifically herein provided.

 

Section 5.              Amendments.  This First Amendment may be amended or
supplemented by and only by an instrument executed and delivered by each party
hereto.

 

Section 6.              Waiver.  The Lender shall not be deemed to have waived
the exercise of any right which it holds under the Credit Facility Agreement
unless such waiver is made expressly and in writing (and no delay or omission by
the Lender in exercising any such right shall be deemed a waiver of its future
exercise).  No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right.  Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by the Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by the Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this First Amendment is made and accepted without prejudice to
any of such rights and remedies.

 

Section 7.              Governing Law.  This First Amendment shall be given
effect and construed by application of the law of the Commonwealth of
Pennsylvania.

 

Section 8.              Headings.  The headings of the sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference, and shall not be considered in construing their
contents.

 

Section 9.              Severability.  No determination by any court,
governmental body or otherwise that any provision of this First Amendment or any
amendment hereof is invalid or unenforceable in any instance shall affect the
validity or enforceability of (i) any other such provision or (ii) such
provision in any circumstance not controlled by such determination.  Each such
provision shall be valid and enforceable to the fullest extent allowed by, and
shall be construed wherever possible as being consistent with, applicable law.

 

Section 10.            Binding Effect.  This First Amendment shall be binding
upon and inure to the benefit of the Borrower, the Lender, and their respective
permitted successors and assigns.

 

Section 11.            Counterparts.  This First Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
First Amendment under their respective seals as of the day and year first
written above.

 

 

 

BORROWER:

 

 

 

 

 

 

WITNESS:

 

WALKER & DUNLOP, LLC,

 

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

/s/ Deborah A. Wilson

 

By:

/s/ William M. Walker

 

 

 

 

 

 

 

Name: William M. Walker

 

 

 

 

 

 

 

Title: President and CEO

 

 

 

 

 

 

WITNESS:

 

LENDER:

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

/s/ Lou Stempkowski

 

By:

/s/ Terri A. Wyda

 

 

 

 

 

 

 

Name: Terri A. Wyda

 

 

 

 

 

 

 

Title: Senior Vice President

 

 

--------------------------------------------------------------------------------